Exhibit 10.2

Guarantee Contract of Natural Person between Xuchun Wang (and his wife Meng
Guangxiang) and Agriculture Development Bank of China, Dongping Branch, dated
February 3, 2012, for a RMB 20 million loan

Ref. 37092300-2012Nian Dong Ping (Bao) Zi 0014

Guarantor: Wang Xuchun

ID: 370323197302041537

Mobile Phone No. 13583839797

Spouse: Meng Guangxiang

ID: 370923197302082822

Mobile Phone No. 13645485543

Loaner: Agriculture Development Bank of China, Dongping Branch

Contact No. 0528-2828499

Borrower: Shandong Xiangrui Pharmacy Co., Ltd

To ensure the performance of the borrower’s obligations and the effectuation of
the loaner’s rights under the Acceptance Agreement (Ref. 20123709230001) entered
between and by the borrower and the loaner dated July 6, 2011, the guarantor is
willing to offer his warranty as guarantee for the loaner. To clear rights and
obligations of the parties, the guarantor and the loaner sign the guarantee
contract equally and voluntarily, under the PRC Contract Law, the PRC Guarantee
Law and other relevant laws and regulations.

1. The type and the amount of the loan

The type of the loan under the main contract is Bank Acceptance. The amount is
RMB 20,000,000 Yuan.

2. Term of the loan

The term of the loan under the main contract is 6 months, from February 3, 2012
to August 3, 2012. The term in the main contract shall be taken as final when
there is inconformity between the term in the guarantee contract and the main
contract.

3. Type of the guarantee

The guarantee is a joint responsibility guarantee.

4. Guarantee scope

The guarantee scope is the principal, interest, expense, default interest,
damage, penalty, and other cost under the main contract, includes but not limits
to fees of suit, fees of arbitration, fees of attachment, fees of assessment,
fees of auction, fees of enforcement, fees of legal service.



--------------------------------------------------------------------------------

5. The term of guarantee

5.1 The term of guarantee is two years from the next date when the loan under
the main contract is expired.

5.2 In the condition that the loan is terminated by the loaner according to
laws, regulations or the main contract, the term of guarantee shall be two years
from the expired date of the loan which the loaner has noticed the borrower or
the guarantee.

5.3 The accept term of the bank acceptance is two years from the next date when
the loaner pay for the draft.

5.4 The discount term of the bank acceptance is two years from the next date
when the draft is expired.

5.5 In the condition that the main contract is entered to be other financing
types, the term of guarantee is two years from the next date when the loan under
the main contract is expired.

6. The commitment of the guarantor

6.1 The guarantor has complete capacity under the PRC legislation and is
available to offer guarantee for others as guarantor.

6.2 The guarantor has valid rights on his properties and the incomes and is
competent to bear the responsibility of guarantee, without any bad credit record
or any criminal record. The responsibility of guarantee shall not be lighten or
avoid in the condition that the guarantor’s financial situation deteriorates or
the guarantor enters into any contract with any other parties.

6.3 The guarantor knows and agrees all articles in the main contract. The
guarantee is offered by the guarantor voluntarily and the guarantor’s
declaration of will is real. The guarantee is agreed by the spouse of the
guarantor in written.

6.4 If the main contract is a contract of bank acceptance, the guarantor commits
that the responsibility would not be influenced when the borrower falls into any
dispute with the bearer, the endorser or any other interested parties on the
draft.

6.5 The guarantor commits to inform the financial situation truthfully, to
inform the information of occupation, incomes, properties, balance,
indebtedness, guarantee and financial dispute. The guarantor is willing to
coordinate with the investigation of financial situation during the term of the
guarantee contract.

6.6 The guarantor authorizes the loaner to check, print and save the guarantor’s
personal information and credit record in the State Personal Credit Data System
for credit risk management during the term of the guarantee contract.

6.7 The guarantor offer the following account for the joint responsibility
guarantee in the guarantee contract:

Account-open Bank: Agriculture Development Bank of China, Dongping Branch

Account Head: Wang Xuchun

Account No. 6228480271973593517

 

2



--------------------------------------------------------------------------------

6.8 The loaner is entitled to request the guarantor to take the responsibility
of guarantee in advance when the main contract is terminated by the loaner
according to the laws, regulations and articles in the main contract. The
guarantor shall performance the guarantee in 5 workdays since the Notice for
Performance of Responsibility of Guarantee is received.

6.9 The guarantor shall notice the loaner 30 days in advance, in the event that
the enterprise, which the guarantor is main controlling shareholder or actual
controller:

6.9.1 conducts any activities to change its operating mechanism, including but
without limitation to contracting for management, lease out, joint operation,
combination, merger, division, joint venture, transfer of assets, and any other
activities which shall harm the realization of the loaner’s rights hereunder;

6.9.2 conducts any changes in business scope and registered capital, or
shareholding;

6.9.3 establishes pledge or mortgage on its owned assets for other party’s debt.

6.10 The guarantor shall notice the loaner 5 days in advance, in the event that
the enterprise, which the guarantor is main controlling shareholder or actual
controller:

6.10.1 conducts any changes to change its articles of associations and
organization structure;

6.10.2 is occurred any events shutdown, shutout, revocation of business license,
deregistration, bankruptcy;

6.10.3 is occurred deterioration of its financial situation, serious trouble of
its operation, or other material disputes.

6.11 The guarantor shall notice the loaner 5 days in advance, in the event that:

6.11.1 the guarantor’s name, address, employer, telephone or income are changed;

6.11.2 is occurred deterioration of its financial situation, serious illness,
administrative or criminal penalty, or other material disputes;

6.11.3 other circumstances which will do the loaner’s harm.

6.12 Alteration of the main contract is not necessary to be approved by the
guarantor, except the term of loan, the amount, the interest and the type of
currency. The guarantor shall still bear the responsibility of guarantee under
the original guarantee scope.

6.13 The guarantor shall still bear the responsibility of guarantee under the
original guarantee scope when the rights of loaner are transferred to a third
party by the loaner during the guarantee contract.

6.14 The guarantor shall not offer any mortgage, pledge or warranty to a third
party without the written permission of the loaner during the term of the
guarantee contract.

6.15 If the guarantor is occurred to the event under 6.9, 6.10, and 6.11, the
guarantor should take appropriate action to secure the loan.

6.16 The loaner is entitled to request the guarantor to take the responsibility
of guarantee directly when the borrower do not performance the indebtedness,
whatever there is any other guarantee under the loan of the main contract for
the loaner.

7. Breach of contract

7.1 The guarantor shall bear the responsibility of guarantee under the guarantee
contract since the guarantee contract comes into force. The guarantor shall bear
the responsibility of breach of contract and pay the compensation for lost of
the loaner, when the guarantor does not performance the obligations in the
guarantee contract totally or partly.

 

3



--------------------------------------------------------------------------------

7.2 The guarantor shall bear the responsibility for misrepresentation set in
Article 6 and pay the compensation for lost of the loaner.

7.3 The guarantor shall pay the compensation for the lost of the loaner in the
guarantee scope when the guarantee contract comes to be invalid not by the
loaner’s mistake.

8. Effectiveness, alteration, and termination

8.1 The guarantee contract comes to effect since the date that it is signed by
the guarantee, the spouse and the loaner.

8.2 Any alteration/termination of the guarantee contract would be effective only
when the alteration/termination is noticed to the other party in the guarantee
contract in written and the alteration/termination is agreed by the parties in
written.

8.3 When any article of the guarantee contract comes to ineffectiveness or
unenforceable, the effectiveness of other articles of the guarantee contract and
the effectiveness of the guarantee contract would not be influenced.

8.4 The guarantee contract is independent of the main contract and would not be
ineffectiveness if the main contract comes to invalid.

9. Dispute Settlement

9.1 Any dispute engaged in the performance of the guarantee contract would be
settled by the loaner-placed court after failure of the parties’ negotiation.

9.2 The articles of the guarantee contract which are not involved in the dispute
would be still in performance during the suit.

10. Others

It is left blank by both parties.

11. Miscellaneous

11.1 All the notice of between the guarantee and loaner shall be in written and
the notice would be seemed as being received once it is sent to the post
station.

11.2 All the explanation of the articles in the guarantee contract has been
noticed by the loaner to the guarantor to understand the meaning of the articles
fully and exactly. There is no misrepresentation on the articles of the
guarantee contract.

The loaner has request the guarantor to notice and develop a complete and
accurate understanding to the terms and conditions hereunder, and the loaner has
made corresponding explanation to concerning terms and conditions. Both parties
have the same understanding to this Agreement.

Loaner: Agriculture Development Bank of China, Dongping Branch

Date: February 3, 2012

Guarantor: Wang Xuchun

Date: February 3, 2012

Spouse: Meng Guangxiang

Date: February 3, 2012

 

4